
	
		III
		110th CONGRESS
		1st Session
		S. RES. 267
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2007
			Mrs. Hutchison (for
			 herself, Mr. Cornyn, and
			 Mr. Bingaman) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life of renowned painter and
		  writer Tom Lea on the 100th anniversary of his birth and commending the City of
		  El Paso for recognizing July 2007 as Tom Lea
		  Month.
	
	
		Whereas Tom Lea was born on July 11, 1907 in El Paso,
			 Texas;
		Whereas Tom Lea attended El Paso public schools before
			 continuing his education at the Art Institute of Chicago and working as an
			 apprentice to muralist John Warner Norton;
		Whereas Tom Lea painted Texas Centennial murals at the
			 Dallas State Fairgrounds Hall of State in 1936;
		Whereas Tom Lea won many commissions for murals from the
			 Section of Fine Arts of the Department of the Treasury, including commissions
			 for The Nesters at the Benjamin Franklin Post Office in
			 Washington, D.C.; Pass of the North at the Federal Courthouse in
			 El Paso, Texas; Stampede at the Post Office in Odessa, Texas;
			 Comancheros at the Post Office in Seymour, Texas; and
			 Back Home, April 1865 at the Post Office in Pleasant Hill,
			 Missouri;
		Whereas Tom Lea was an accredited World War II artist
			 correspondent for Life magazine who traveled over 100,000 miles with United
			 States military forces and reported from places such as the North Atlantic,
			 China, and on board the Hornet in the South Pacific;
		Whereas Tom Lea landed with the First Marines at
			 Peleliu;
		Whereas many of the war paintings of Tom Lea are displayed
			 at the United States Army Center for Military History in Washington, D.C. and
			 others have been loaned to exhibitions worldwide;
		Whereas Texas A&M University Press plans to publish
			 the war diaries of Tom Lea in 2008;
		Whereas Tom Lea wrote and illustrated 4 novels and 2
			 nonfiction works, including The Brave Bulls (1948) and The Wonderful Country
			 (1952), both of which were adapted as screenplays for motion pictures, and a
			 2-volume annotated history of the King Ranch;
		Whereas Tom Lea excelled at painting portraits for public
			 buildings in Washington, D.C. and at capturing the likenesses of individuals as
			 diverse as Sam Rayburn, Benito Juarez, Claire Chennault, Madame Chiang
			 Kai-shek, and the bullfighter Manolete;
		Whereas Tom Lea was honored with numerous awards,
			 including the Navy Distinguished Public Service Award, the United States Marine
			 Corps’ Colonel John W. Thomason, Jr. Award, and the National Cowboy and Western
			 Heritage Museum’s Great Westerners Award;
		Whereas the paintings of Tom Lea hang in the Oval Office
			 of the White House, the Smithsonian American Art Museum, the United States Army
			 Center for Military History, the Dallas Museum of Art, the El Paso Museum of
			 Art, the University of Texas at El Paso, Texas A&M University, and the
			 University of Texas at Austin;
		Whereas Tom Lea enjoyed living on the east side of Mount
			 Franklin in El Paso because it was the side to see the day that is
			 coming, not the side to see the day that is gone; and
		Whereas Tom Lea lived on the east side of Mount Franklin
			 with his wife, Sarah, until he died on January 29, 2001: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)honors the life
			 and accomplishments of Tom Lea on the 100th anniversary of his birth;
			 and
			(2)commends the City
			 of El Paso, Texas for recognizing July 2007 as Tom Lea
			 Month.
			
